United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 9, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-30481
                         Summary Calendar



MALINDA A. NELSON,

                                         Plaintiff-Appellant,

versus

JO ANNE B. BARNHART,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 01-CV-1166-B
                       --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Malinda A. Nelson is appealing the district court’s order

granting the defendant Commissioner of Social Security’s motion

for summary judgment and dismissing her complaint filed pursuant

to 42 U.S.C. § 405(g) challenging the Commissioner’s decision to

deny her Social Security disability benefits.

     Nelson argues that the administrative law judge (ALJ) erred

in failing to determine pursuant to Singletary v. Bowen, 798 F.2d

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30481
                                 -2-

818 (5th Cir. 1986) whether she could maintain employment on a

sustained basis.   Because the objective medical evidence showed

that Nelson could obtain employment and she did not assert that

she suffers from a condition that periodically precludes her from

working, the ALJ was not required to make an express finding that

Nelson could maintain a job.    See Frank v. Barnhart,     F.3d      ,

(5th Cir. Mar. 25, 2003, No. 01-30714), 2003 WL 1534379 at *1.

     Nelson argues that the ALJ failed to properly consider the

effects of her medication on her ability to work.   Nelson did not

present any medical evidence showing that the medication’s side

effects would preclude her from doing any of the listed jobs.

This claim is based solely on Nelson’s testimony concerning the

effects of the medicine.

     The ALJ gave consideration to the effects of the medication

but determined that Nelson’s testimony was not credible insofar

as she contended she is totally disabled by her condition and the

medication.   The ALJ’s credibility findings are entitled to

deference.    Harrell v. Bowen, 862 F.2d 471, 480 (5th Cir. 1988).

Further, the ALJ’s credibility findings are supported by the

substantial objective medical evidence in the record showing that

Nelson does not have a back condition that requires her to take

narcotic pain medication on a daily basis.

     Nelson argues that the ALJ failed to give sufficient weight

to the opinion of her treating physician and also failed to

consider the six specific factors to be evaluated prior to
                            No. 02-30481
                                 -3-

refusing to give controlling weight to the opinion of a treating

physician.

     In Newton v. Apfel, 209 F.3d 448, 453 (5th Cir. 2000), this

court held that "absent reliable medical evidence from a treating

or examining physician controverting the claimant’s treating

specialist, an ALJ may reject the opinion of the treating

physician only if the ALJ performs a detailed analysis of the

treating physician’s views under the criteria set forth in 20

C.F.R. § 404.1527(d)(2)."    Dr. Waguespack’s examination notes

contained no objective clinical findings with respect to Nelson’s

back problems.    Further, Dr. Waguespack’s conclusion that Nelson

was totally disabled was not supported by any of the objective

medical findings in the record and was contradicted by the

opinions of the other physicians who had reviewed the objective

findings.    The ALJ was not required to give a more detailed

analysis under Newton because the substantial objective medical

evidence in the record controverted Dr. Waguespack’s conclusional

opinion.    See Shave v. Apfel, 238 F.3d 592, 595 (5th Cir. 2001);

Newton, 209 F.3d at 453.

     Nelson argues that the ALJ erred in determining that she has

the ability to perform a full range of light work.    The only

evidence supporting this argument was Nelson’s testimony that she

was restricted in the amount of time that she can sit and stand

during a work day.    However, this testimony was contradicted by

the objective medical evidence and Nelson’s own statements
                          No. 02-30481
                               -4-

regarding her ability to engage in activities of daily living.

There was substantial evidence in the record to support the ALJ’s

conclusion that Nelson has the capacity to perform a full range

of light work.

     The decision of the district court granting summary judgment

in favor of the Commissioner and dismissing Nelson’s complaint is

AFFIRMED.